MEMORANDUM **
Rosalva Loeza Ochoa and Jose Ronny Molina Loeza, natives and citizens of Mexi*687co, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen, because the news articles attached to the motion were not material to petitioners’ claims for relief. See 8 C.F.R. § 1003.2(c)(1).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *687courts of this circuit except as provided by 9th Cir. R. 36-3.